Case 20-12571-amc        Doc 26    Filed 08/04/20 Entered 08/04/20 15:46:21          Desc Main
                                   Document     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                              :
         Sylvia Timberlake                          :
                                                    :       Chapter 7
                                                    :
                                                    :       Case No. 20-12571AMC
Debtor(s)                                           :

                              PRAECIPE FOR ENTRY OF APPEARNCE


TO THE COURT:


       Please enter the appearance of Brad J. Sadek, Esquire, of Sadek and Cooper, on behalf of
the Debtor in the above captioned matter.


         Thank you for updating the docket accordingly.


Dated:          August 4, 2020                             /s/ Brad J. Sadek
                                                          Brad J. Sadek, Esquire
                                                          Sadek and Cooper
                                                          1315 Walnut Street, Suite 502
                                                          Philadelphia, PA 19107
                                                          215-545-0008
                                                          Substitute Counsel for the Debtor
